        Case 3:20-cv-02731-VC Document 137-1 Filed 05/11/20 Page 1 of 4




          MAXIMO MARTINEZ – JUAN SHORT-FORM BAIL APPLICATION

SUMMARY: Mr. Maximo Martinez-Juan is 49-years old, and the primary income-earner for his
family, including his five children. For years he has been a member of the Nuevo, California
community, where his youngest children attend elementary school. Mr. Martinez-Juan has
suffered various traumas throughout his life. In Guatemala, his family was the victim of a series
of robberies by criminal street gangs, after which they fled the violence. Mr. Martinez-Juan
suffers from diabetes; he is also blind in one eye, appears to suffer from gout, and has a hernia.
His chronic medical conditions put him at heightened risk of suffering complications or death if
he contracts COVID-19. Mr. Martinez-Juan has several alcohol-related driving offenses. He is
now sober and deeply remorseful for his past conduct. He intends to continue alcohol treatment
by attending weekly AA meetings and wearing an alcohol monitor, known as SCRAM, which
will detect the presence of alcohol.

   1. Name: Maximo Martinez-Juan

   2. Age: 49 years-old

   3. Sex: Male

   4. Primary Language: Spanish

   5. If Hearing, Is An Interpreter Needed? Yes

   6. Detained in: Mesa Verde Detention Facility

   7. Dorm Unit: (unsure of current unit due to recent changes)

   8. Date of Bond Hearing, If Any: N/A (counsel is not aware if a bond hearing has been
      held)

   9. Outcome of Bond Hearing, If Any: N/A

   10. Length of Time in Detention: Mr. Martinez-Juan has been in detention since March 25,
       2020.

   11. Medical Condition(s) That Put Detainee At Risk:

       Mr. Martinez-Juan suffers from diabetes, which is corroborated by ICE records.

       Under the Centers for Disease Control & Prevention (CDC) guidelines, Mr. Martinez-
       Juan is at higher risk of severe illness if he becomes infected by COVID-19 due to
       diabetes. People with diabetes do face a higher chance of experiencing serious
       complications from COVID-19. In general, people with diabetes are more likely to
       experience severe symptoms and complications when infected with a virus. (See ADA,
     Case 3:20-cv-02731-VC Document 137-1 Filed 05/11/20 Page 2 of 4




   COVID-19, available at: https://www.diabetes.org/covid-19-faq (“Do people with
   diabetes have a higher chance of experiencing serious complications from COVID-19).

   Mr. Martinez-Juan reports that he is also blind in one eye, suffers from gout, and has a
   hernia. He reports current symptoms including headaches and fevers, going so far as to
   inform class counsel: “I feel like I am going to die.”

   The CDC has recognized that the symptoms of headaches and fever are consistent with
   COVID-19. (See CDC COVID-19, available at: https://www.cdc.gov/coronavirus/2019-
   ncov/symptoms-testing/symptoms.html. “people with these symptoms or combinations of
   symptoms may have COVID-19: Cough Shortness of breath or difficulty breathing,
   Fever, Muscle pain, Headache, Sore throat”).

12. Attorney Name, Phone, Address and Email: None

13. Felony or Misdemeanor Convictions, Including Date and Offense:

   Mr. Martinez-Juan has suffered various traumas in his life. He developed an alcohol
   problem, leading to a series of alcohol-related driving violations. On May 26, 2015, Mr.
   Martinez-Juan was convicted of a misdemeanor violation of Cal. VC § 23152(b), driving
   with a blood alcohol content of .08 or greater. On March 30, 2017, he was convicted of a
   misdemeanor violation of Cal. VC § 23152(b) and a violation of Cal. VC § 14601.2(a),
   driving on a suspended license. On July 16, 2019, he was convicted of a felony violation
   of Cal. VC § 23152(b) and a conviction of Cal. PC § 273a(a), cruelty to a child, for
   having his child in the car while operating the vehicle under the influence. Mr. Martinez-
   Juan is now sober. He is deeply remorseful for his prior conduct, and intends to continue
   alcohol rehabilitation programming upon his release from custody. He will attend local
   AA meetings (initially via Zoom) four times a week, and will submit to having an alcohol
   monitor placed on his leg to detect the presence of alcohol.

14. Pending Criminal Charges and Outstanding Warrants, Including Jurisdiction and
    Offense: N/A

15. Scheduled Removal Date, If Any: Not applicable. Mr. Martinez-Juan has a prior
    removal order which has been reinstated by ICE. However, Mr. Martinez-Juan intends to
    pursue his statutory right to express a fear of return and undergo the reasonable fear and
    withholding of removal application processes.

16. Family:

   Mr. Martinez Juan has a large family. He and his wife Ms. Juana Isabel Gonzalez have
   five children ages: 25, 20, 18, 9, and 7. The younger children attend the local elementary
   school. They have lived at                      Nuevo, CA 92567 for four years and plan
   to remain there.

17. Proposed Custodian and Description of Proposed Release Residence:

                                                                     2 Maximo Martinez Juan
        Case 3:20-cv-02731-VC Document 137-1 Filed 05/11/20 Page 3 of 4




       Mr. Martinez-Juan can live with his wife and children at the                    Nuevo,
       CA 92567 address. He will be able to self-quarantine there and receive the proper health
       care for his numerous ailments.

       Mr. Martinez-Juan is willing to be placed on “electronic monitoring” also known as
       “GPS Monitoring” by the court with the added condition that the bracelet monitor his
       alcohol consumption. SCRAM alcohol monitors have been proven to decrease recidivism
       and protecte public safety. See Effectiveness Of The Scram Alcohol Monitoring Device: A
       Preliminary Test, By Victor E. Flango, Ph.D., & Fred L. Cheesman, Ph.D.,
       https://www.scramsystems.com/images/uploads/general/research/effectiveness-of-the-
       scram-alcohol-monitoring-device-a-preliminary-test.pdf (Last accessed May 11, 2020).

       Further, he will attend four AA meetings per week locally in Nuevo, California. His wife,
       Juana, is willing to take Mr. Martinez-Juan to his meetings, or he will ride his bike to the
       meetings. He is hoping to again be a contributing member to the Nuevo community and
       raise his children.

   18. Applicant’s Ties to the Location of the Proposed Residence (such as length of time,
       family members, prior employment, etc.):

       Mr. Martinez Juan’s family resides at the Nuevo, CA address. They have lived there for
       approximately four years, with no plans to leave. His younger children attend the local
       schools. Despite Mr. Martinez Juan’s numerous physical injuries, he has been adamant
       and enterprising to provide for his large family. He has been self-employed as a gardener
       for 20 years.

   19. Employment History:

       Mr. Martinez Juan is a self-employed gardener for over 20 years.

   20. Other Information Relevant to Bail Determination:

   21. Attached are (check all that are applicable, but that is not a substitute for answering
       the above questions): Not applicable.
       ___ Medical Records
       ___ Rap Sheet
       ___ Letter from Proposed Custodian
       ___ Bond Hearing Decision
       ___ Bond Hearing Transcript


This application was prepared by Cooper Findlay, a deputy public defender employed at the San
Francisco Public Defender’s Office, and reviewed by Francisco Ugarte, class counsel. The
information contained herein was obtained through interviews with Mr. Martinez-Juan and his
wife Ms. Gonzalez. Counsel also consulted the DHS Form I-213, and the limited information
available on the Executive Office for Immigration Review (EOIR) Immigration Court automated
case information website.

                                                                         3 Maximo Martinez Juan
        Case 3:20-cv-02731-VC Document 137-1 Filed 05/11/20 Page 4 of 4




In preparing this application, class counsel did not have access to fingerprints records, medical
records, immigration records, or any documents related to criminal history other than what was
provided by ICE for Mr. Martinez-Juan, who is pro se.

Respectfully submitted,

s/ Francisco Ugarte

Francisco Ugarte, SBN 241710




                                                                         4 Maximo Martinez Juan
